Mills, J. (dissenting):
I dissent. It seems to me that this decision amounts to substituting our judgment for that of the commissioner upon what is merely a question of veracity of opposing witnesses. I do not understand that we are authorized to do this unless we reach the conclusion that the finding of the commissioner was clearly against the greater weight of the evidence. (People ex rel. Burke v. Waldo, 163 App. Div. 28.)
I do not think that we can here so conclude. The real question here is one of the veracity of witnesses — that is, whether the police officer, Wren, who actually took the bribe money, and the hotelkeeper, who actually paid it, or the accused inspector, should be believed; the hotelkeeper not, however, corroborating Wren as to the actual delivery of any of the money to the inspector, and as to that fact the former patrolman Wren and the accused inspector standing alone in direct conflict. The fact that no arrest at the place was made seems to me to give some corroboration to the prosecution’s case; but, whether it did or not, I think that we should respect and uphold the decision of the commissioner upon the question of the veracity of opposing witnesses whom he, or rather his trial deputy commissioner, saw under oral examination. We very frequently affirm judgments for plaintiffs in negligence cases where the verdict for the plaintiff rests upon evidence ho *151greater in quantity or qualit_» than that presented in this record in support of the decision of the commissioner; and I suppose that the same rule of review here applies to both classes of cases.
This record is barren of anything to indicate prejudice against the accused on the part of the commissioner or the trial deputy commissioner; and, as the opinion of Mr. Justice Thomas states in effect, the trial was evidently conducted in a most exemplary manner. Therefore, I feel constrained to dissent from the decision annulling the determination and sustaining the writ, and vote that the determination be affirmed and the writ dismissed.
Putnam, J., concurred.
Determination annulled, writ sustained and relator reinstated, with fifty dollars costs and disbursements.